Citation Nr: 1313225	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-46 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.  The Veteran died in December 2008, and the appellant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision letter issued by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the matter was subsequently transferred to the VA Regional Office (RO) in Chicago, Illinois.  

The Board acknowledges the RO issued decisions for TDIU and other issues in decisions dated in May 2008 and July 2008.  The Veteran died in December 2008 without appealing these decisions.  The appellant also did not appeal these decisions.  Despite this, the Pension Management Center adjudicated the issue of accrued benefits in its May 2010 decision letter and found that no accrued benefits were payable as the VA did not owe the Veteran any money at the time of his death.  In her May 2010 notice of disagreement, the appellant did not appeal the issue of accrued benefits.  For these reasons, the Board does not find that entitlement to accrued benefits or the issue of substitution is before the Board at this time.  

After a review of the file, it appears that the issue of service connection for cause of the Veteran's death was adjudicated by the RO.  In the May 2010 decision letter, the RO explained that DIC Compensation may be paid to eligible dependents when the Veteran dies while in service, dies of a service-connected disability or when the Veteran is totally disabled because of service-connected disabilities but dies from other causes.  The RO did not approve DIC because it found that the Veteran did not meet any of these conditions.  In May 2010, the appellant filed a notice of disagreement with this decision letter.  Subsequently, in an October 2010 statement to the case, the RO noted that DIC can be awarded if the Veteran passes away while in service, passes away due to a service-connected disability or is totally disabled because of service-connected conditions, but passes away from other causes.  The RO concluded that DIC was not payable as Alzheimer's caused the Veterans' death and the Veteran was not service-connected for Alzheimer's.  In a February 2013 supplemental statement of the case, the Appeals Management Center (AMC) explained that a service-connected disability was to be considered as the primary cause of the Veteran's death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related to service.  Contrary to the Board's decision to refer the issue in the October 2012 remand, for the foregoing reasons the Board finds that the issue of service connection for the cause of the Veteran's death has been adjudicated by the AMC and RO and properly appealed by the appellant.  Therefore, the issue is before the Board.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran was never determined to be totally and permanently disabled.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2012), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits.  

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

As will be discussed in further detail below, the appellant's claim is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.  However, the Board does note that the appellant has been provided the opportunity to submit evidence, she was notified in a November 2012 letter of any information or evidence she needed submit to substantiate her claim.  



II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the motion before the Board.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA law provides that if a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was 1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; 2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2012).

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2012).

In this case, the record shows that, at the time of the Veteran's death in December 2008, service connection was in effect for residuals of gunshot wounds of right shoulder, evaluated as 10 percent disabling from July 21, 1947 and 40 percent disabling from September 21, 2007, residuals of gunshot wound of left shoulder, evaluated as 30 percent disabling from July 21, 1947, scar residuals of gunshot wound of the left and right shoulders and thoracic spine, evaluated as 10 percent disabling from September 21, 2007, and residuals of gunshot wound of upper lip, evaluated as noncompensable.  The combined evaluation for the Veteran's service-connected disabilities was 40 percent from July 21, 1947 and 70 percent from September 2007.  Also, the Veteran's claim for a total disability evaluation based on individual unemployability was denied in a July 2008 RO decision.  

The Veteran was never rated as totally disabled during his lifetime.  Therefore, the evidence shows that the Veteran was not rated totally disabled for a continuous 10-year period prior to his death, and he was not continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b) for the appropriate time requirements.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  For the reasons discussed above, the appellant is not legally entitled to DIC benefits under 38 U.S.C.A. § 1318, and her claim must be denied.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.



REMAND

Pursuant to the Board's October 2012 decision, the AMC sent a letter to the appellant asking if there were outstanding medical records that needed to be obtained.  In response, the appellant submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs in November 2012 for the Family Medical Center.  The AMC sent a letter to the Family Medical Center in December 2012 with the attached authorization form.  The Family Medical Center did not respond.  The AMC sent a letter to the appellant explaining that the AMC had not received a response and that the appellant should contact and ask the Family Medical Center to send VA the records as soon as possible.  The AMC sent another letter to the Family Medical Center in January 2013, again asking for the Veteran's medical records.  

In January 2013, the Family Medical Center responded that they needed more information before they could release the records.  The representative for medical records at the Family Medical Center asked for the AMC to call her and provided a phone number.  The Family Medical Center sent another note in January 2013.  The representative for medical records stated that the office needed a reason for requesting these records before they could act on the request.  Another notation on this same note states "ok to send records".  This second notation was signed but the signature is not legible.  A representative from AMC called the phone number and extension provided by the Family Medical Center, but there was no answer.  To date, the Family Medical Center has not sent the Veteran's records.  The Board finds the appellant and Family Medical Center should be given one more opportunity to send these records to the VA. 

In addition, the Veteran was admitted to the VA hospital in Minneapolis in February 2007 and discharged in March 2007.  Only the discharge summary is associated with the claims file.  VA has a duty to obtain all pertinent VA treatment records. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Before the Veteran's claim can be adjudicated, all pertinent VA treatment records must be obtained.

The issue of service connection for cause of the Veteran's death was mistakenly referred to the RO for adjudication in the Board's October 2012 decision.  As there is no need for referral of the issue of service connection for cause of the Veteran's death, the temporary file at the RO, if any, should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AMC/RO should obtain any temporary file at the RO created for the purpose of adjudication of the appellant's claim for service connection for cause of the Veteran's death and associate it with the claims file.  

2.  The AMC/RO should associate with the claims file relevant VA treatment records pertaining to the Veteran, including VA inpatient treatment records from February 2007 to March 2007.

3.  The AMC/RO should call the phone number provided from the Family Medical Center ((217) 234-7000) and attempt to obtain the Veteran's records from the Family Medical Center.  Then, the AMC/RO should send the Family Medical Center a letter one final time.  The AMC/RO should attach the appellant's Authorization and Consent to Release Information to the Department of Veterans Affairs to the letter.  The AMC/RO should inform the Family Medical Center that this is the final request to obtain the Veteran's records.

4.  The AMC/RO should mail a letter to the appellant explaining that the VA has not received a response to previous records requests sent to the Family Medical Center.  The appellant should be asked to attempt to obtain these records and ask the Family Medical Center that the records be sent to the VA as soon as possible.  The appellant should be informed that she may want to obtain these records and send them directly to the VA.

5.  After the above development has been completed to the extent possible, the AMC/RO should undertake any other development it determines to be warranted, including obtaining a possible opinion.

6.  The AMC/RO should then readjudicate the Veteran's claim for service connection for cause of the Veteran's death.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


